Citation Nr: 0101945	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-16 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a service-
connected anxiety disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
October 1945. He was detained as a prisoner of war (POW) of 
the German Government.

This appeal arises from a June 1998 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
an increased evaluation for the veteran's service-connected 
anxiety disorder, evaluated as 50 percent disabling.  The 
notice of disagreement was received in July 1998.  The 
statement of the case was issued in July 1998.  The veteran's 
substantive appeal was received in October 1998.

In a statement received in December 2000, the veteran, 
through his representative, raised a claim for a total 
disability evaluation based on individual unemployability 
(TDIU).  The RO has yet to consider this issue.  Accordingly, 
as the issue of the veteran's entitlement to TDIU is not 
inextricably intertwined with the current appeal, it is 
referred to the RO for appropriate action.

A review of the record shows that a claim for service 
connection for beriberi heart disease was recently denied by 
the Board of Veterans' Appeals (Board) in March 2000.  The 
Board held at that time, in pertinent part, that the veteran 
had failed to submit a well-grounded claim for service 
connection.  The Board notes, however, that there has been a 
significant change in the law since the Board's March 2000 
decision was issued.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
statute eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist claimants in 
developing evidence, and superseded the decision of the U.S. 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet.App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law was 
made applicable to all claims for benefits that were denied 
or dismissed by VA, which became final during the period 
beginning on July 14, 1999, and ending on the date of the 
enactment of the VCAA.  The change in law applies to any such 
decision which was issued by the Secretary on the basis that 
the claim was not well grounded (as that term was used in 38 
U.S.C.A. § 5107(a), as in effect during that period).  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  

In view of the foregoing, the veteran is invited to resubmit 
his claim for service connection for beriberi to the RO.  
Consideration of the claim will be without prejudice, and on 
a de novo basis.


REMAND

As to the issue currently on appeal, the veteran was most 
recently afforded a VA psychiatric examination in November 
1998.  The Board concludes, upon review of the findings, that 
the examination was inadequate for the purpose of evaluating 
the veteran's anxiety disorder.  The Court of Appeals for 
Veterans Claims has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Wisch v. Brown, 8 
Vet.App. 139 (1995) (a medical examination must specifically 
address pertinent issues, and the silence of an examiner 
cannot be relied upon as evidence against a claim); see also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Here, the report of the November 1998 examination contains no 
findings as to the effect the veteran's service-connected 
anxiety disorder has on his industrial capability.  Further, 
during the course of the examination, the veteran reported 
that he was unemployed, and had been unemployed for several 
years.  He said he had been unable to maintain a job because 
of the nervousness caused by his anxiety disorder.  The 
examiner, however, made no comment as to whether the 
veteran's anxiety disorder, in and of itself, prevented him 
from working.  

The Board also observes that the veteran's claims folder does 
not appear to have been present, or reviewed, at the time of 
his November 1998 psychiatric evaluation.  Specifically, the 
examiner reported that the claims file had not been available 
for review prior to the examination.  Moreover, although the 
RO asking the examiner to furnish an addendum to the November 
1998 examination report, the Board notes that the RO's 
request for said addendum indicated that the claims folder 
was not to be provided to the examiner.  The addendum dated 
in May 1999 contains no findings which would suggest that the 
claims folder was reviewed.

The development of facts includes a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  This duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
citing Green v. Derwinski, 1 Vet.App. 121 (1991).  In view of 
the foregoing, the veteran should be afforded another VA 
psychiatric examination to determine the severity of his 
service-connected anxiety disorder.  In so doing, his claims 
folder must be made available to the examiner for review 
prior to the examination.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
henceforth advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).

VA has long recognized a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski 1 Vet.App. 
90 (1990).  As this matter is being returned for additional 
development, the RO should obtain the veteran's current 
medical records pertaining to the treatment of his service-
connected anxiety disorder.

Finally, as discussed above, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475 (Nov. 9, 2000), was enacted.  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Since this case is being returned to the RO for further 
evidentiary development, the RO should ensure that any 
additional evidentiary development or other procedures that 
may be required by this new law are accomplished.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran the 
names and addresses of all medical care 
providers who have treated him for his 
service-connected psychiatric condition since 
April 1998.  After securing the necessary 
release(s), the RO should request the records 
which are not already contained in the claims 
folder.

2.  The RO should obtain the veteran's 
complete inpatient and outpatient treatment 
records from the Dorn VA Medical Center 
(VAMC) and any other identified VA facility 
since September 1998.  Once obtained, all 
records must be associated with the claims 
folder.

3.  After the above has been accomplished, 
the RO should schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his service-connected anxiety 
disorder.  The veteran and his representative 
should be notified of the date, time, and 
place of the examination in writing.  In 
conjunction with the examination, the 
examiner must review the claims folder.  Such 
tests as the examiner deems necessary should 
be performed.  

a.  The examiner should be asked to 
enter a complete multiaxial evaluation, 
including a score on the Global 
Assessment of Functioning (GAF) Scale on 
Axis V, along with an explanation of the 
significance of the assigned score.  The 
examiner should state an opinion as to 
the degree of industrial inadaptability 
due to the veteran's service-connected 
anxiety disorder.  If employment is not 
feasible due solely to the service-
connected disability, the examiner 
should so state.  The examiner should 
discuss social impairment due to the 
service-connected anxiety disorder, as 
it affects industrial adaptability.

b.  The examiner should also be asked 
whether it is feasible to dissociate the 
symptoms of the veteran's dementia from 
his service-connected anxiety disorder.  
If such dissociation is possible, the 
examiner should specify which symptoms 
and/or manifestations are attributable 
solely to the veteran's service-
connected psychiatric disability, as 
opposed to his non-service-connected 
dementia.  


4. Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, including 
if the requested examination does not include 
all test reports, special studies or opinions 
requested, appropriate corrective action is 
to be implemented.


5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000), Fast 
Letter 00-92 (Dec. 13, 2000), and Fast Letter 
01-02 (Jan. 9, 2001), as well as any 
pertinent formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.  

6.  When the above development has been 
completed, the case should be reviewed by the 
RO.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


